DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/17/2020, 06/07/2021, and 07/30/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 28 – 29 and 43 – 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CUDAK (US PgPub No. 2017/0366744). 
Regarding claim 28, CUDAK teaches a method (Figures 6 – 7), comprising: receiving, by a terminal device (figures 1 – 3, 4A – 4B, and 5A – 5C; camera phone), a first operation (paragraph 0061; recognizing); starting (figure 6 item 605 start/ figure 7 item 700 start), by the terminal device, a camera in response to the first operation (paragraph 0061; recognizing); displaying, by the terminal device, a first preview screen comprising a first preview image (paragraph 0062; displaying), wherein the first preview image is captured using the camera and comprises a first photographed object (paragraphs 0061 - 0062; object), and the first photographed object in the first preview 


Regarding claim 29, as mentioned above in the discussion of claim 28, CUDAK teach all of the limitations of the parent claim.  Additionally, CUDAK teaches displaying, by the terminal device, the first text information on the first preview screen (paragraphs 0084 – 0086 and figures 6 - 7; text).

Regarding claim 43, CUDAK teaches a method (figures 6 – 7), comprising: receiving, by a terminal device (figures 1 – 3, 4A – 4B, and 5A – 5C; camera phone), a first operation (paragraph 0061; recognizing); starting (figure 6 item 605 start/ figure 7 item 700 start), by the terminal device, a camera in response to the first operation (paragraph 0061; recognizing); displaying, by the terminal device, a first preview screen comprising a first preview image (paragraph 0062; displaying), wherein the first preview image is captured by the camera and comprises a first photographed object (paragraphs 

Regarding claim 44, as mentioned above in the discussion of claim 43, CUDAK teach all of the limitations of the parent claim.  Additionally, CUDAK teaches wherein the first preview screen comprises a first photographing control (figures 6 – 11; wherein the first preview screen comprises a first photographing control), and the method further comprises: obtaining, by the terminal device, a first photographed image in response to an operation that triggers the first photographing control, wherein the first photographed image is obtained by the terminal device by synthesizing the first music and the first preview image (paragraphs 0057, 0084 – 0086, 0098, 0108 and figures 6 – 7; obtaining, by the terminal device, a first photographed image in response to an operation that triggers the first photographing control, wherein the first photographed image is obtained by the terminal device by synthesizing the first music and the first preview image).

Regarding claim 45, as mentioned above in the discussion of claim 43, CUDAK teach all of the limitations of the parent claim.  Additionally, CUDAK teaches playing, by the terminal device, the first music in response to an operation that triggers the first 

Regarding claim 46, as mentioned above in the discussion of claim 43, CUDAK teach all of the limitations of the parent claim.  Additionally, CUDAK teaches after displaying, by the terminal device, the first identifier of the first music on the first preview screen, receiving, by the terminal device, a second operation (paragraphs 0057, 0084 – 0086, 0098, 0108 and figures 6 – 7; when sequence is repeated when sequence is repeated a second time, displaying, by the terminal device, the first identifier of the first music on the first preview screen, receiving, by the terminal device, a second operation); in response to the second operation, displaying, by the terminal device, a second preview screen comprising a second preview image, wherein the second preview image is different from the first preview image, and the second preview image comprises a second photographed object and displaying, by the terminal device, a second identifier of second music on the second preview screen, wherein the second music is different from the first music, the second music is determined by the terminal device to match the second photographed object in the second preview image, and the second identifier is text or an icon (paragraphs 0057, 0084 – 0086, 0098, 0108 and figures 6 – 7; when sequence is repeated a second time, displaying, by the terminal device, a second preview screen comprising a second preview image, wherein the second preview image is different from the first preview image, and the second preview image comprises a second photographed object and displaying, by the terminal device, a second identifier of second music on the second preview screen, wherein the second music is different from the first music, the 

Regarding claim 47, as mentioned above in the discussion of claim 46, CUDAK teach all of the limitations of the parent claim.  Additionally, CUDAK teaches wherein the second preview screen comprises a second photographing control, and the method further comprises: obtaining, by the terminal device, a second photographed image in response to an operation that triggers the second photographing control, wherein the second photographed image is obtained by the terminal device by synthesizing the second music and the second preview image (paragraphs 0057, 0084 – 0086, 0098, 0108 and figures 6 – 7; when sequence is repeated a second time, obtaining, by the terminal device, a second photographed image in response to an operation that triggers the second photographing control, wherein the second photographed image is obtained by the terminal device by synthesizing the second music and the second preview image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claims 30 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over CUDAK (US PgPub No. 2017/0366744) in view of Wang (US PgPub No. 2015/0350571).
Regarding claim 30, as mentioned above in the discussion of claim 28, CUDAK teach all of the limitations of the parent claim.
However, CUDAK fails to teach displaying, by the terminal device, first matching degree information on the first preview screen, wherein the first matching degree information indicates a matching degree between the first text information and the first preview image. Wang, on the other hand teaches displaying, by the terminal device, first matching degree information on the first preview screen, wherein the first matching degree information indicates a matching degree between the first text information and the first preview image.
More specifically, Wang teaches displaying, by the terminal device, first matching degree information on the first preview screen, wherein the first matching degree information indicates a matching degree between the first text information and the first preview image (figures 6 – 11; displaying, by the terminal device, first matching degree information on the first preview screen, wherein the first matching degree information indicates a matching degree between the first text information and the first preview image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 31, as mentioned above in the discussion of claim 28, CUDAK teach all of the limitations of the parent claim.
However, CUDAK fails to teach displaying, by the terminal device, first direction indication information in the first preview image, wherein the first direction indication information instructs a user to move the terminal device in an indicated first direction. Wang, on the other hand teaches displaying, by the terminal device, first direction indication information in the first preview image, wherein the first direction indication information instructs a user to move the terminal device in an indicated first direction.
More specifically, Wang teaches displaying, by the terminal device, first direction indication information in the first preview image, wherein the first direction indication information instructs a user to move the terminal device in an indicated first direction (figures 6 – 11; displaying, by the terminal device, first direction indication information in the first preview image, wherein the first direction indication information instructs a user to move the terminal device in an indicated first direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of CUDAK because Wang teaches at least in the abstract that using the invention the system 

Regarding claim 32, as mentioned above in the discussion of claim 28, CUDAK in view of Wang teach all of the limitations of the parent claim.
Additionally, Wang teaches wherein a second control is displayed in the first preview image, the second control is usable to trigger displaying a type of text information, and the method further comprises: displaying, by the terminal device, a first list in response to a user's operation of triggering the second control, wherein the first list comprises at least one type of text information and displaying, by the terminal device, the first text information in response to a user's operation of selecting a first type, wherein a type of the first text information is the first type (paragraphs 0043, 0069, 0087, user selection; also figures 6 – 11; selecting wherein a second control is displayed in the first preview image, the second control is usable to trigger displaying a type of text information, and the method further comprises: displaying, by the terminal device, a first list in response to a user's operation of triggering the second control, wherein the first list comprises at least one type of text information and displaying, by the terminal device, the first text information in response to a user's operation of selecting a first type, wherein a type of the first text information is the first type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of CUDAK because Wang teaches at least in the abstract that using the invention the system 

Regarding claim 33, as mentioned above in the discussion of claim 28, CUDAK teach all of the limitations of the parent claim.
However, CUDAK fails to teach wherein the first preview screen further comprises a first photographing control, and the method further comprises: obtaining, by the terminal device, two first photographed images in response to an operation that triggers the first photographing control, wherein one of the two first photographed images comprises the first text information, and the other first photographed image does not comprise the first text information. Wang, on the other hand teaches wherein the first preview screen further comprises a first photographing control, and the method further comprises: obtaining, by the terminal device, two first photographed images in response to an operation that triggers the first photographing control, wherein one of the two first photographed images comprises the first text information, and the other first photographed image does not comprise the first text information.
More specifically, Wang teaches wherein the first preview screen further comprises a first photographing control, and the method further comprises: obtaining, by the terminal device, two first photographed images in response to an operation that triggers the first photographing control, wherein one of the two first photographed images comprises the first text information, and the other first photographed image does not comprise the first text information (figures 6 – 11 displaying dual images; displaying, by the terminal device, first matching degree information on the first preview screen, wherein the first matching 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Wang with the teachings of CUDAK because Wang teaches at least in the abstract that using the invention the system improves the photographing speed and the quality of the thermal image thereby improving the system of CUDAK.

Allowable Subject Matter
Claims 34 - 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 34:  “wherein after outputting, by the terminal device, the first prompt information based on the first preview image and the first text information, the method further comprises: receiving, by the terminal device, a second operation; in response to the second operation, displaying, by the terminal device, a second preview screen comprising a second preview image, wherein the second preview image is different from the first preview image, the second preview image comprises a second photographed object, the second photographed object in the second preview image matches preset 

Regarding claims 35 - 42, these claims are also objected to as being dependent from objected claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RAGNET (US patent No. 2016/0342834) teaches image with detecting text.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
01/25/2022